DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s supplemental reply filed 4/19/2021.
Claims 5, 12, and 21 are cancelled.
Claims 24-26 are new.
Claims 1-4, 6, 8-11, 13, 15-19, 22, and 23-26 are pending.
Claims 1-4, 6, 8-11, 13, 15-19, 22, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Patent Pub 2004/0082013) of record, in view of Wholey, III et al. (US Patent Pub 2017/0039245) of record1.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Patent Pub 2004/0082013) of record, in view of Wholey, III et al. (US Patent Pub 2017/0039245) of record, further in view of Banka et al. (US patent Pub 2012/0197911).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Patent Pub 2004/0082013) of record, in view of Wholey, III et al. (US Patent Pub 2017/0039245) of record, further in view of Castellanos et al. (US Patent Pub 2013/0263019).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 6, 13, and 19 are objected to because of the following informalities:  
In claims 6, 13, and 19, “… until the the cumulative answer … “ should have one “the” deleted.
Appropriate correction is required.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-11, 13, 15-19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Patent Pub 2004/0082013) (Wolf) of record, in view of Wholey, III et al. (US Patent Pub 2017/0039245) (Wholey) of record.
In regards to claim 1, Wolf discloses a method for answering a query based on a partial aggregation of a continuous data stream generated by a plurality of network elements within a communication network (Wolf at paras. 0004, 0021)2, the method comprising:
3;
b.	generating, by the processing system, the query based on the template that is received (Wolf at para. 0047)4;
c.	performing, by the processing system, a first partial aggregation of the continuous data stream based on the template, wherein the first partial aggregation is based on a geography base of the plurality of network elements, wherein the plurality of network elements are in a plurality of different geographic locations, wherein the first partial aggregation is further based on a time base comprising a predefined time period over which data is generated in the continuous data stream, wherein data obtained is limited to data generated by fewer than all of the plurality of network elements during the predefined time period (Wolf at paras. 0036, 0039, 0041, 0049)5; 
d.	providing, by the processing system, a first answer to the query based on the first partial aggregation (Wolf at para. 0023)6; and
f.	transmitting, by the processing system, the first answer to a controller to make an adjustment to at least one of the plurality of network elements based on the first answer.  Wolf at para. 0032.7
Wolf does not expressly disclose (1) wherein the time base comprises a subset of the predefined time period, wherein the data generated in the continuous data stream during the subset of the predefined time period represents a first subset of all data generated during the continuous data stream, wherein the first partial aggregation of the continuous data stream only collects a subset of the first subset before executing the query (2) repeating, by the processing system, the performing and the providing based on a second partial aggregation to provide a second answer to the query based on the second partial aggregation , without reprocessing the first partial aggregation, and (3) calculating, by the processing system, a cumulative answer to the query based on the first answer and the second answer.
Wholey discloses a system and method for analyzing real-time data streams to perform queries on the data streams.  Wholey at para. 0013.  The system allows a user to specify parameters upon which queries on the data stream will be performed.  Some of these parameters include a start time and stop time (i.e., first subset of the predefined time period) and a reporting interval (i.e., subset of the first subset) during which partial aggregations and partial query answers are retrieved and made available to the user.  Wholey at paras. 0017, 0021.  Note the interpretation of a “predefined time period” in the claim is the entire time of the data stream, which may be unknown (i.e., unlimited).  The “first subset of the predefined time period” is interpreted as the time period over which a query is to be executed.  In Wholey, this is specified with the start and stop times.  Lastly, the “subset of the first subset” is interpreted as the time period for retrieving partial aggregations and performing the query on the partial aggregation, which corresponds to the reporting interval in Wholey.  Since the reporting interval indicates how often the query is executed, the process of performing a partial aggregation and performing a query to provide an answer on the partial aggregation is repeated.  Wholey lastly discloses that each of the intermediate results produced by performing the query at each reporting interval is combined to form a final result (i.e., calculating a cumulative answer based on the first answer and the second answer).  Each of the intermediate results are obtained without having to reprocess the prior intermediate result.  Instead, each intermediate result is stored and subsequently retrieved to form the final result.  Wholey at paras. 0013, 0037-39, 0045.  It is further noted that Wholey discloses performing queries in parallel.  Wholey at para. 0063.  This would allow queries based on respective templates to be executed in parallel to retrieved the desired answers.
Wolf and Wholey are analogous art because they are both directed toward the same field of endeavor of querying data streams.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Wolf by adding the features of (1) wherein the time base comprises a subset of the predefined time period, wherein the data generated in the continuous data stream during the subset of the predefined time period represents a first subset of all data generated during the continuous data stream, wherein the first partial aggregation of the continuous data stream only collects a subset of the first subset before executing the query (2) repeating, by the processing system, the performing and the providing based on a second partial aggregation to provide a second answer to the query based on the second partial aggregation , without reprocessing the first partial aggregation, and (3) calculating, by the processing system, a cumulative answer to the query based on the first answer and the second answer, as disclosed by Wholey.  Wolf already discloses querying a continuous data stream based on a window of time (i.e., predefined time period) and a location of network elements (i.e., geographical base).  In combination with Wholey, Wolf in view of Wholey would result in a system that can perform a query with periodic answers that can be aggregated into a single answer upon completion of the query.
The motivation would have been because doing so would provide for fast and efficient monitoring of streaming data to identify patterns and conditions that can be used to identify potential problems.  Wholey at para. 0001.  Wolf at para. 0004.

In regards to claim 2, Wolf in view of Wholey discloses the method of claim 1, wherein the template is selected from a table comprising a plurality of pre-defined templates.  Wolf at para. 0045.8
In regards to claim 3, Wolf in view of Wholey discloses the method of claim 1, wherein the template defines a type of network element, a characteristic of the type of network element, and a threshold.  Wolf at Fig. 2A; paras. 0032-36, 0045.9 Wholey at para. 0025.10
In regards to claim 4, Wolf in view of Wholey discloses the method of claim 1, wherein the query comprises a predefined query in a standard query language.  Wolf at para. 0043.
In regards to claim 6, Wolf in view of Wholey discloses the method of claim 1, wherein the first partial aggregation and the second partial aggregation are respectively time stamped and stored until the cumulative answer to the query is calculated.  Wholey at paras. 0039, 004511, 0085.12

In regards to claim 8, Wolf discloses a non-transitory computer-readable storage device storing a plurality of instructions which, when executed by a processing system including at least one processor, cause the processing system (Wolf at paras. 008-86) to perform operations for answering a query based on a partial aggregation of a continuous data stream generated by a plurality of network elements within a communication network (Wolf at paras. 0004, 0021)13, the operations comprising:
a.	receiving a template that contains one or more parameters for obtaining the partial aggregation of the continuous data stream (Wolf at Fig. 3-302; paras. 0018-19, 0022, 0035, 0045)14;
b.	generating the query based on the template that is received (Wolf at para. 0047)15;
c.	performing a first partial aggregation of the continuous data stream based on the template, wherein the first partial aggregation is based on a geography base of the plurality of network elements, wherein the plurality of network elements are in a plurality of different geographic locations, wherein the first partial aggregation is further based on a time base comprising a predefined time period over which data is generated in the continuous data stream, wherein data obtained is limited to data generated by fewer than all of the plurality of network elements during the predefined time period (Wolf at paras. 0036, 0039, 0041, 0049)16;
d.	providing a first answer to the query based on the first partial aggregation (Wolf at para. 0023)17; and
f.	transmitting the first answer to a controller to make an adjustment to at least one of the plurality of network elements based on the first answer.  Wolf at para. 0032.18
Wolf does not expressly disclose (1) wherein the time base comprises a subset of the predefined time period, wherein the data generated in the continuous data stream during the subset of the predefined time period represents a first subset of all data generated during the continuous data stream, wherein the first partial aggregation of the continuous data stream only collects a subset of the first subset before executing the query (2) repeating, by the processing system, the performing and the providing based on a second partial aggregation to provide a second answer to the query based on the second partial aggregation , without reprocessing the first partial aggregation, and (3) calculating, by the processing system, a cumulative answer to the query based on the first answer and the second answer.
Wholey discloses a system and method for analyzing real-time data streams to perform queries on the data streams.  Wholey at para. 0013.  The system allows a user to specify parameters upon which queries on the data stream will be performed.  Some of these parameters include a start time and stop time (i.e., first subset of the predefined time period) and a reporting interval (i.e., subset of the first subset) during which partial aggregations and partial query answers are retrieved and made available to the user.  Wholey at paras. 0017, 0021.  Note the interpretation of a “predefined time period” in the claim is the entire time of the data stream, which may be unknown (i.e., unlimited).  The “first subset of the predefined time period” is interpreted as the time period over which a query is to be executed.  In Wholey, this is specified with the start and stop times.  Lastly, the “subset of the first subset” is interpreted as the time period for retrieving partial aggregations and performing the query on the partial aggregation, which corresponds to the reporting interval in Wholey.  Since the reporting interval indicates how often the query is executed, the process of performing a partial aggregation and performing a query to provide an answer on the partial aggregation is repeated.  Wholey lastly discloses that each of the intermediate results produced by performing the query at each reporting interval is combined to form a final result (i.e., calculating a cumulative answer based on the first answer and the second answer).  Each of the intermediate results are obtained without having to reprocess the prior intermediate result.  Instead, each intermediate result is stored and subsequently retrieved to form the final result.  Wholey at paras. 0013, 0037-39, 0045.  It is further noted that Wholey discloses performing queries in parallel.  Wholey at para. 0063.  This would allow queries based on respective templates to be executed in parallel to retrieved the desired answers.
Wolf and Wholey are analogous art because they are both directed toward the same field of endeavor of querying data streams.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Wolf by adding the features of (1) wherein the time base comprises a subset of the predefined time period, wherein the data generated in the continuous data stream during the subset of the predefined time period represents a first subset of all data generated during the continuous data stream, wherein the first partial aggregation of the continuous data stream only collects a subset of the first subset before executing the query (2) repeating, by the processing system, the performing and the providing based on a second partial aggregation to provide a second answer to the query based on the second partial aggregation , without reprocessing the first partial aggregation, and (3) calculating, by the processing system, a cumulative answer to the query based on the first answer and the second answer, as disclosed by Wholey.  Wolf already discloses querying a continuous data stream based on a window of time (i.e., predefined time period) and a location of network elements (i.e., geographical base).  In combination with Wholey, Wolf in view of Wholey would result in a system that can perform a query with periodic answers that can be aggregated into a single answer upon completion of the query.
The motivation would have been because doing so would provide for fast and efficient monitoring of streaming data to identify patterns and conditions that can be used to identify potential problems.  Wholey at para. 0001.  Wolf at para. 0004.

Claims 9-11 and 13 are essentially the same as claims 2-4 and 6, respectively, in the form of a non-transitory computer readable storage medium.  Therefore, they are rejected for the same reasons.

In regards to claim 15, Wolf discloses an apparatus for answering a query based on a partial aggregation of a continuous data stream generated by a plurality of network elements within a communication network, comprising:
a.	a processing system including at least one processor (Wolf at para. 0085); and
b.	a non-transitory computer-readable storage device storing instructions (Wolf at para. 0086), which when executed by the processing system, cause the processing system to perform operations (Wolf at paras. 0004, 0021)19, the operations comprising:
i.	receiving a template that contains one or more parameters for obtaining the partial aggregation of the continuous data stream (Wolf at Fig. 3-302; paras. 0018-19, 0022, 0035, 0045)20;
ii.	generating the query based on the template that is received (Wolf at para. 0047)21;
	iii.	performing a first partial aggregation of the continuous data stream based on the template, wherein the first partial aggregation is based on a geography base of the plurality of network elements, wherein the plurality of network elements are in a plurality of different geographic locations, wherein the first partial aggregation is further based on a time base comprising a predefined time period over which data is generated in the continuous data stream, wherein data obtained is limited to data generated by fewer than all of the plurality of network elements during the predefined time period (Wolf at paras. 0036, 0039, 0041, 0049)22;
iv.	providing a first answer to the query based on the first partial aggregation (Wolf at para. 0023)23; and
vi.	transmitting the first answer to a controller to make an adjustment to at least one of the plurality of network elements based on the first answer.  Wolf at para. 0032.24
Wolf does not expressly disclose (1) wherein the time base comprises a subset of the predefined time period, wherein the data generated in the continuous data stream during the subset of the predefined time period represents a first subset of all data generated during the continuous data stream, wherein the first partial aggregation of the continuous data stream only collects a subset of the first subset before executing the query (2) repeating, by the processing system, the performing and the providing based on a second partial aggregation to provide a second answer to the query based on the second partial aggregation , without reprocessing the first partial aggregation, and (3) calculating, by the processing system, a cumulative answer to the query based on the first answer and the second answer.
Wholey discloses a system and method for analyzing real-time data streams to perform queries on the data streams.  Wholey at para. 0013.  The system allows a user to specify parameters upon which queries on the data stream will be performed.  Some of these parameters include a start time and stop time (i.e., first subset of the predefined time period) and a reporting interval (i.e., subset of the first subset) during which partial aggregations and partial query answers are retrieved and made available to the user.  Wholey at paras. 0017, 0021.  Note the interpretation of a “predefined time period” in the claim is the entire time of the data stream, which may be unknown (i.e., unlimited).  The “first subset of the predefined time period” is interpreted as the time period over which a query is to be executed.  In Wholey, this is specified with the start and stop times.  Lastly, the “subset of the first subset” is interpreted as the time period for retrieving partial aggregations and performing the query on the partial aggregation, which corresponds to the reporting interval in Wholey.  Since the reporting interval indicates how often the query is executed, the process of performing a partial aggregation and performing a query to provide an answer on the partial aggregation is repeated.  Wholey lastly discloses that each of the intermediate results produced by performing the query at each reporting interval is combined to form a final result (i.e., calculating a cumulative answer based on the first answer and the second answer).  Each of the intermediate results are obtained without having to reprocess the prior intermediate result.  Instead, each intermediate result is stored and subsequently retrieved to form the final result.  Wholey at paras. 0013, 0037-39, 0045.  It is further noted that Wholey discloses performing queries in parallel.  Wholey at para. 0063.  This would allow queries based on respective templates to be executed in parallel to retrieved the desired answers.
Wolf and Wholey are analogous art because they are both directed toward the same field of endeavor of querying data streams.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Wolf by adding the features of (1) wherein the time base comprises a subset of the predefined time period, wherein the data generated in the continuous data stream during the subset of the predefined time period represents a first subset of all data generated during the continuous data stream, wherein the first partial aggregation of the continuous data stream only collects a subset of the first subset before executing the query (2) repeating, by the processing system, the performing and the providing based on a second partial aggregation to provide a second answer to the query based on the second partial aggregation , without reprocessing the first partial aggregation, and (3) calculating, by the processing system, a cumulative answer to the query based on the first answer and the second answer, as disclosed by Wholey.  Wolf already discloses querying a continuous data stream based on a window of time (i.e., predefined time period) and a location of network elements (i.e., geographical base).  In combination with Wholey, Wolf in view of Wholey would result in a system that can perform a query with periodic answers that can be aggregated into a single answer upon completion of the query.
The motivation would have been because doing so would provide for fast and efficient monitoring of streaming data to identify patterns and conditions that can be used to identify potential problems.  Wholey at para. 0001.  Wolf at para. 0004.

Claims 16-19 are essentially the same as claims 2-4, and 6, respectively, in the form of an apparatus.  Therefore, they are rejected for the same reasons.

In regards to claim 22, Wolf in view of Wholey discloses the method of claim 3, wherein the threshold is a time threshold that defines at least one selected from a group of: a time window for the partial aggregation of the continuous data stream and a total time over which data is to be collected from the continuous data stream for the partial aggregation of the continuous data stream.  Wholey at para. 0021.25
In regards to claim 23, Wolf in view of Wholey discloses the method of claim 3, wherein the threshold is a geographic threshold that defines at least one selected from a group of: a group of the plurality of network elements from which data is to be collected for the partial aggregation of the continuous data stream and a group of the plurality of network elements within a particular geographic location of the different geographic locations.  Wolf at para. 0041.26
In regards to claim 24, Wolf in view of Wholey discloses the method of claim 1, wherein the adjustment comprises at least one selected from a group of: a configuration change to the at least one of the plurality of network elements (Wolf at para. 0032)27, a re-routing of data to the at least one of the plurality of network elements, and a re-routing of data from the at least one of the plurality of network elements.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Patent Pub 2004/0082013) (Wolf) of record, in view of Wholey, III et al. (US Patent Pub 2017/0039245) (Wholey) of record, further in view of Banka et al. (US patent Pub 2012/0197911) (Banka).
In regards to claim 25, Wolf in view of Wholey discloses the method of claim 1, but does not expressly disclose wherein the adjustment comprises adjusting a capacity of the communication network.
Banka discloses a system and method for analyzing a data stream from sensors in a sensor network by querying the data stream based on time and sensor attributes.  Banka at abstract.  Banka further discloses utilizing query results to optimize the system.  For example, the query results are used to adjust resource allocation for the sensor network to ensure optimal performance (i.e., adjusting a capacity of the communication network).  Banka at para. 0120.  
Wolf, Wholey, and Banka are analogous art because they are all directed to the same field of endeavor of querying and analyzing data streams.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Wolf in view of Wholey by adding the feature of wherein the adjustment comprises adjusting a capacity of the communication network, as disclosed by Banka.
The motivation for doing so would have been because Wolf already discloses monitoring the system in order to dynamically adjust production processes to save costs and down time.  Wolf at para. 0032.  Therefore, modifying Wolf in view of Wholey by using search results to adjust resource allocations (i.e., adjust the capacity) over the network, as disclosed by Banka, would further improve the system and save costs and downtime.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Patent Pub 2004/0082013) (Wolf) of record, in view of Wholey, III et al. (US Patent Pub 2017/0039245) (Wholey) of record, further in view of Castellanos et al. (US Patent Pub 2013/0263019) (Castellanos).
In regards to claim 26, Wolf in view of Wholey discloses the method of claim 1, but does not expressly disclose wherein the first partial aggregation is performed on a first load of data obtained from a first database, and the second partial aggregation is performed on a second load of data obtained from a second database.
Castellanos discloses a social media analysis system (SMAS) for analyzing and querying a data stream of social media data from a plurality of sources.  Castellanos at paras. 0016, 0024.  The SMAS handles real-time streams by streaming them to a plurality of databases (i.e., first database, second database), where the data can subsequently be analyzed.  Castellanos at paras. 0053, 0055, 0057.
Wolf, Wholey, and Castellanos are analogous art because they are all directed to the same field of endeavor of querying and analyzing data streams.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Wolf in view of Wholey by adding the feature of wherein the first partial aggregation is performed on a first load of data obtained from a first database, and the second partial aggregation is performed on a second load of data obtained from a second database, as disclosed by Castellanos.
The motivation for doing so would have been to allow for computations and analysis to be performed on the data without requiring users to have access to the underlying sources.  Castellanos at para. 0055.

Response to Arguments
Rejection of claims 1-4, 6, 8-11, 13, 15-19, 22, and 23 under 35 U.S.C. 103
Applicant’s arguments filed 3/29/2021 and 4/19/2021 in regards to the rejections to claims 1-4, 6, 8-11, 13, 15-19, 22, and 23 under 35 U.S.C. 103, have been fully considered and partially persuasive in that Wolf in view of Yao does not expressly disclose “wherein the data contained in the subset of the first subset is limited to data generated by fewer than all the plurality of network elements during the predefined time period” combined with both “repeating … without reprocessing the first partial aggregation” and “calculating … based on the first answer and the second answer.”  For these reasons, further search and consideration was necessary.  As a result, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.
The new grounds of rejection rely on Wholey, which discloses a system and method for analyzing and querying a real time data stream.  A user can specify parameters for executing the query on the data stream and the system is able to perform multiple queries in parallel.
In regards to Applicant’s arguments about the time base aspects of the limitations, Applicant alleges “Yao does not appear to disclose that, during any of time periods defined by a periodic query, only a subset of the data generated in the data stream during the time period is collected.”  Remarks at 8-9.  As noted by Applicant, Yao discloses executing a query at specific time intervals during a larger time period over which data is collected (i.e., a subset of a first subset) where the entirety data stream is interpreted as a “predetermined time period.”  In view of Applicant’s specification at para. 0018, time threshold define time windows for each partial aggregation and a total desired time for collecting all the data.  Based on this description, it would seem that Applicant’s invention does not seem to perform multiple levels of time granulation.  For example, if the recited “predefined time period” were interpreted as a described “total desired time” and “a first subset of the predefined time period” were interpreted as the described “time window,” the specification does not seem to disclose further granulation of a subset of the time window, which is now claimed.  The most reasonable interpretation of the new limitations in light of the specification is where a “predetermined time period” represents the entirety of time for a data stream, which may be unlimited, a “first subset” represents a duration of the data stream over which to execute queries, and a “subset of the first subset” represents the query interval over a partial aggregation of the data.  If this interpretation is incorrect, Applicant must point to specific parts of the specification that disclose otherwise with an explanation.  For the new grounds of rejection above, the interpretation explained above where “a predefined time period” represents the time duration of the entirety of a data stream (which could be unlimited), will be used.

Rejection of claims 5, 12, and 21 under 35 U.S.C. 103
Claims 5, 12, and 21 are cancelled rendering their rejections moot.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Bishnoi et al (US Patent 9,418,113) discloses a system and method for value based windows on relations in a continuous data stream.
Freedman et al. (US Patent 9,942,253) discloses a system and method for network monitoring and analyzing a data stream.
Cormode et al. (US Patent 7,742,424) discloses a system and method to monitor for local thresholds at various nodes.
Dutta et al. (US Patent 9,225,793) discloses a system and method for accessing sensor data in a sensor network and aggregating them for analysis.
Krishnamurthy et al. (US Patent 9,438,676) discloses a system and method for processing of streaming data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Le/
Examiner, Art Unit 2163






	
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 Provided on the PTO-892 form attached to the Non-Final Office action mailed 12/28/2020.
        2 The system of querying a data stream can be used for monitoring networks.
        3 Query templates are contain placeholders for parameters for querying a data stream.
        4 A query instance (i.e., a query) is generated based on the template.
        5 A machine on a particular floor can be specified to obtain the partial aggregation (i.e., partial aggregation is based on a geography base).  It can also be performed on machines within a particular group or an entire facility, where machines are located on multiple different floors (i.e., different geographic locations).  The data stream is based on a time period as well (i.e., further based on a time base).  Since each template can identify one or more specific machines (i.e., network elements) and each query is based on a template, it is interpreted that a first partial aggregation returns fewer than all the machines (i.e., network elements) in the monitoring network (i.e., communication network).  This interpretation is consistent with para. 0030 of Applicant’s specification.
        6 Output (i.e., the answer to the query) is provided based on the application of the query instance to the data stream (i.e., aggregation).  It is interpreted as partial aggregation because output can be intermediate and consumed by subsequent queries.
        7 Use of the query template to monitor machine processes are then used to dynamically adjust production processes.  This is interpreted as transmitting the result of the query to a controller to dynamically adjust the machine, which would be a network element in the case of network monitoring.
        8 A large number of query templates have been previously created and can be selected from.
        9 The template defines the type of machine, a characteristic to be monitored and desired parameter for the characteristic.
        10 Thresholds can be set to trigger an alert.
        11 Intermediate query results are stored in a control repository (i.e., stored) for subsequent retrieval to produce the final result.
        12 The intermediate results (i.e., partial aggregations) include a time at which they were produced (i.e., time stamped).
        13 The system of querying a data stream can be used for monitoring networks.
        14 Query templates are contain placeholders for parameters for querying a data stream.
        15 A query instance (i.e., a query) is generated based on the template.
        16 A machine on a particular floor can be specified to obtain the partial aggregation (i.e., partial aggregation is based on a geography base).  It can also be performed on machines within a particular group or an entire facility, where machines are located on multiple different floors (i.e., different geographic locations).  The data stream is based on a time period as well (i.e., further based on a time base).  Since each template can identify one or more specific machines (i.e., network elements) and each query is based on a template, it is interpreted that a first partial aggregation returns fewer than all the machines (i.e., network elements) in the monitoring network (i.e., communication network).  This interpretation is consistent with para. 0030 of Applicant’s specification.
        17 Output (i.e., the answer to the query) is provided based on the application of the query instance to the data stream (i.e., aggregation).  It is interpreted as partial aggregation because output can be intermediate and consumed by subsequent queries.
        18 Use of the query template to monitor machine processes are then used to dynamically adjust production processes.  This is interpreted as transmitting the result of the query to a controller to dynamically adjust the machine, which would be a network element in the case of network monitoring.
        19 The system of querying a data stream can be used for monitoring networks.
        20 Query templates are contain placeholders for parameters for querying a data stream.
        21 A query instance (i.e., a query) is generated based on the template.
        22 A machine on a particular floor can be specified to obtain the partial aggregation (i.e., partial aggregation is based on a geography base).  It can also be performed on machines within a particular group or an entire facility, where machines are located on multiple different floors (i.e., different geographic locations).  The data stream is based on a time period as well (i.e., further based on a time base).  Since each template can identify one or more specific machines (i.e., network elements) and each query is based on a template, it is interpreted that a first partial aggregation returns fewer than all the machines (i.e., network elements) in the monitoring network (i.e., communication network).  This interpretation is consistent with para. 0030 of Applicant’s specification.
        23 Output (i.e., the answer to the query) is provided based on the application of the query instance to the data stream (i.e., aggregation).  It is interpreted as partial aggregation because output can be intermediate and consumed by subsequent queries.
        24 Use of the query template to monitor machine processes are then used to dynamically adjust production processes.  This is interpreted as transmitting the result of the query to a controller to dynamically adjust the machine, which would be a network element in the case of network monitoring.
        25 Specification (i.e., template) identifies a start time, stop time (i.e., total time over which data is to be collected from the stream) and a reporting interval (i.e., time window for the partial aggregation).
        26 The template can indicate all machines on a particular flor or location (i.e., a group of a plurality of network elements from which data is to be collected for the partial aggregation of the continuous data stream).
        27 Wolf discloses performing dynamic adjustments to production process.  In other words, machines equipped with the sensors from which the data stream is received, are dynamically adjusted (i.e., configuration change) based on query analysis.